IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

KEITH D. BURKS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2901

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed September 13, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel – Original
Jurisdiction.

Keith D. Burks, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Respondent.



PER CURIAM.

      DENIED. See Bell v. State, 787 So. 2d 120 (Fla. 2d DCA 2001) (denying

petition alleging ineffective assistance of appellate counsel without prejudice to

appellant’s right to file a rule 3.800(a) motion challenging his sentence in the trial

court).

RAY, MAKAR, and WINSOR, JJ., CONCUR.